COURT OF APPEALS
                                     EIGHTH DISTRICT OF TEXAS
                                          EL PASO, TEXAS


    SAMUEL LYN REAVES,                                     §                  No. 08-21-00186-CR

                                     Appellant,            §                     Appeal from the

    v.                                                     §              18th Judicial District Court

    THE STATE OF TEXAS,                                    §               of Johnson County, Texas

                                     Appellee.             §                 (TC# DC-F201700692)


                                       MEMORANDUM OPINION

         The State charged Appellant by indictment in Johnson County with driving while

intoxicated 3rd, and retaliation. 1 The jury found Appellant guilty of driving while intoxicated, a

third-degree felony offense enhanced by two prior convictions, and retaliation. 2 TEX. PENAL CODE

ANN. §§ 49.04, 49.09(b), 36.06. The jury assessed punishment at confinement for a term of ninety-

nine years and twenty-five years respectively, to run concurrently.




1
  This case was transferred from the Tenth Court of Appeals pursuant to a docket equalization order issued by the
Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001. We follow the precedent of the Tenth Court of Appeals
to the extent it might conflict with our own. See TEX. R. APP. P. 41.3.
2
  The State also indicted Appellant for attempted taking of an official weapon, but the jury found him not guilty of
this charge.
        In two issues, Appellant contends that the evidence was insufficient to support either of his

convictions. 3 We affirm. Because all issues are settled law, we issue this memorandum opinion.

TEX. R. APP. P 47.4.

                                        Factual and Procedural Background

        On July 27, 2017, around 5:00 p.m., Sergeant Justin Smith of the Johnson County Sheriff’s

Office was dispatched to a residence in the county to investigate a domestic disturbance between

Appellant and his mother. Smith concluded, based on his experience in law enforcement, that both

parties were intoxicated, and he arranged to separate the two in order to resolve the dispute. A few

hours later, Appellant returned to the residence, which resulted in a new disturbance and a 911 call

by a neighbor. The caller informed the police that Appellant was intoxicated and leaving the

residence in a white vehicle heading towards Alvarado.

        Corporal Sean Walters of the Alvarado Police Department testified that he received a call

from dispatch describing a “possibly intoxicated” driver in a white vehicle leaving a disturbance.

He parked his patrol vehicle, waited for the described vehicle to pass him, and then began to follow

behind it. Walters, observed the vehicle swerving on the wrong side of the road, signaling without

completing a turn, and driving on the wrong side of the road. Walters initiated a traffic stop, and

the driver pulled over into the parking lot of a convenience store. Walters further testified

Appellant, the driver, exited the vehicle as soon as he pulled over. Walters questioned Appellant,

and he observed that Appellant had red, bloodshot eyes, slow speech, slow reactions, unsteady

balance, and a strong odor of alcohol on his breath. Appellant, informed Walters that he was a

diabetic and was experiencing an episode of high blood sugar. Walters testified he had experience


3
 In addition to the brief filed by his appointed counsel, Appellant has filed his own pro se reply brief and three
motions which raise additional points of error. However, a defendant has no right to hybrid representation, and we do
not consider Appellant’s pro se filings. See Jenkins v. State, 592 S.W.3d 894, 902 n.47 (Tex. Crim. App. 2018).


                                                         2
on medical calls involving people having diabetic episodes, but he did not believe Appellant was

having an episode because “the smell of somebody having a diabetic issue is usually like a sweet

smell as opposed to the metabolized alcoholic beverage smell.” He also testified that low blood

sugar, not high blood sugar as Appellant suggested, would more closely mimic the effects of

alcohol in his experience.

       Walters attempted to administer a field sobriety test to Appellant, but he refused to comply.

Walters testified that Appellant struggled to answer any of his questions and continually lost his

balance, falling backwards Footage from Walters’s body-worn camera shows Appellant struggling

to maintain balance, being non-responsive to questions, and refusing to take a field sobriety test.

Based on the totality of the circumstances—Appellant’s erratic driving, demeanor, and refusal to

take a field sobriety test—Walters arrested Appellant for driving while intoxicated.

       When Walters placed Appellant in his patrol vehicle, Appellant became “belligerent,”

threatening to beat and harm Walters. Walters testified that he believed Appellant was threatening

him because he was arresting Appellant. Walters transported Appellant to the jail where he was

taken to the book-in area, and Walters read Appellant his DIC-24 statutory warnings. Appellant

refused to provide a blood or breath sample, and Walters began the process of obtaining a blood

warrant. During this time, Appellant continued to threaten Walters verbally, saying that he was

“going to get [him.]”. When Walters attempted to leave the booking area, Appellant reached for

Walters TASER, attempting to remove it from his holster. Walters testified that Appellant was

unable to remove the TASER from his holster because it locks into place. The jailers restrained

Appellant, and Walters applied for the search warrant to draw Appellant’s blood, which a judge

granted. After Walters obtained the search warrant, Appellant was taken to the intoxilyzer room

in the jail to have his blood drawn. Walters testified that he remained with Appellant while a nurse



                                                 3
drew his blood. He took the vials of blood and the kit, followed the instructions on the kit, and

applied tamper seals to both vials and on the outside to seal it shut. He then personally transported

the test kit from the jail to the police department to be entered into evidence.

        The State produced evidence establishing the chain of custody for Appellant’s kit. Dylan

Mansell, the Alvarado Police Department evidence supervisor, testified that he received the kit for

storage in the evidence locker before mailing it to the Waco DPS Crime Laboratory for testing.

Lindsay Hatfield testified she received the kit, analyzed one of the samples for alcohol, and

returned the kit back to the Alvarado Police Department. Hatfield testified that the analysis of

Appellant’s blood sample indicated a blood-alcohol level of 0.251.

                                              Standard of Review

        When reviewing a challenge to the legal sufficiency of the evidence to support a criminal

conviction, we consider all the evidence in the light most favorable to the verdict and determine

whether, based on that evidence and reasonable inferences, any rational juror could have found the

essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307,

318–319 (1979); Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App 2007). Our review gives

deference to the trier of fact, and the jury is the sole judge of the credibility of a witness’s testimony

and the weight to be given to that testimony. Metcalf v. State, 597 S.W.3d 847, 855 (Tex. Crim.

App. 2020). The jury may believe all, some, or none of a witness’s testimony. Id.

                                          Driving While Intoxicated

        In Appellant’s first issue, Appellant challenges the sufficiency of the evidence to support

his conviction for driving while intoxicated. Specifically, he contends the State failed to meet its




                                                    4
burden to establish Appellant’s blood-alcohol level was above the legal limit because the State did

not establish a chain of custody for the kit and that the “kit was never admitted into evidence.” 4

        A person commits the offense of driving while intoxicated if the person is intoxicated while

operating a motor vehicle in a public place. TEX. PENAL CODE ANN. § 49.04(a). An offense under

Section 49.04 is a felony of the third degree if the person has been previously convicted of driving

while intoxicated two times. Id. § 49.09(b)(2). The Penal Code defines “intoxicated” as “(A) not

having the normal use of mental or physical faculties by reason of the introduction of alcohol . . .

into the body; or (B) having an alcohol concentration of 0.08 or more.” Id. § 49.01.

        Here, the State produced direct evidence in the form of a lab report indicating Appellant’s

blood-alcohol level was 0.251, which exceeds the 0.08 limit. Id. The State also produced both

direct and circumstantial evidence that Appellant did not have the use of his “mental or physical

faculties.” Id. Walters testified he observed Appellant, driving a motor vehicle, on a public road.

He further testified Appellant was driving erratically, swerving into the oncoming lane of traffic,

and eventually driving on the wrong side of the road. Once Walters initiated the traffic stop, he

observed that Appellant smelled of alcohol, had difficulty standing, and was nonresponsive to

questions. Additionally, Appellant refused to submit to a field sobriety test, which Walters

testified, in his experience, could indicate Appellant was under the influence. Finally, Walters

testified based on his training, experience, and observations, Appellant had lost the normal use of

his mental faculties.




4
 We note that Appellant’s assertion is incorrect—the kit was offered and admitted into evidence without objection.
Thus, to the extent that Appellant has raised an evidentiary challenge to the foundation for the kit, his argument is
waived. TEX. R. APP. P. 33.1(a).


                                                         5
       Based on a review of the evidence in the light most favorable to the verdict, we conclude

a rational fact finder could have found beyond a reasonable doubt that Appellant was intoxicated.

See Jackson, 443 U.S. at 318-19. We overrule Appellant’s first issue.

                                                 Retaliation

       In Appellant’s second issue, he contends that there is insufficient evidence to support his

conviction for retaliation. A person commits the offense of retaliation if the person “intentionally

or knowingly harms or threatens to harm another by unlawful act: (1) in retaliation for or on

account of the service or status of another as a: (A) public servant, witness, prospective witness . .

. ” TEX. PENAL CODE ANN. § 36.06 (a)(1)(A). “The statute does not require that the threatened

retaliatory harm be imminent, nor does it require that the actor actually intend to carry out his

threat.” Brock v. State, 495 S.W.3d 1, 16 (Tex. App.—Waco 2016, no pet.). Intent may be inferred

from acts, words, and conduct. TEX. PENAL CODE ANN. § 1.07(a)(25). Harm is defined as “anything

reasonably regarded as loss, disadvantage, or injury . . . ” Id. § 1.07(a)(25).

       The record reflects that Appellant threatened Walters on multiple occasions, saying he

would “beat” him. Audio from Walters’s dash camera reveals Appellant saying “just you wait,

I’m going to get you and beat [you]” as Walters places Appellant into the back of the vehicle.

During the booking process, Appellant again threatened Walters, saying he was “going to get

[him,]” and when Walters was leaving the booking area of the jail, Appellant attempted to take his

TASER. Based on the evidence and testimony, we conclude that a reasonable fact finder could

interpret Appellants verbal comments and conduct as threatening to harm Walters in retaliation for

his arrest. See, e.g., Brock v. State, 495 S.W.3d at 18 (collecting cases). Appellants second issue is

overruled.




                                                  6
                                        CONCLUSION

       We affirm the judgment of the trial court, and all pending motions are denied.



                                     SANDEE B. MARION, Chief Justice (Ret.)

December 22, 2022

Before Rodriguez, C.J., Alley, and Marion, C.J. (Ret.)
Marion, C.J. (Ret.) (Sitting by Assignment)

(Do Not Publish)




                                               7